Citation Nr: 1424558	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-05 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1964.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2011, the Veteran participated in an informal conference with a Decision Review Officer (DRO), and a summary of this is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The February 2012 VA Form 9 shows that the Veteran requested hearing conducted by a Board member at the RO.  The Veteran was scheduled for a Travel Board hearing on March 20, 2014, but he did not appear.  However, In April 2014, the Veteran contacted the RO and asserted that, due to a clerical error concerning his current address, he did not receive notice of the hearing until after the date had past.  He also clarified his current address and requested that the Travel Board hearing be rescheduled.  The Board finds that this statement is a motion to reschedule the hearing, and good cause to reschedule that hearing has been shown.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  Accordingly, a remand of these matters to the AOJ for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board to be held at the VA Regional Office in Houston, Texas.  The AOJ should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



